DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 27 January 2021.  In view of this communication, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotor Plate Having Outwardly Extending Teeth With Gradually Increasing Widths.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites two instances of the limitation “a rotating shaft”.  It is unclear whether these limitations are intended to recite multiple shafts, or if the second instance is merely a typo.  Since only one shaft appears to be disclosed in the application, the second instance is believed to be a typo, and has been interpreted as referring to the same shaft recited previously.
Claims 16-20 are rejected due to their dependency on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yamamoto et al. (US 2005/0269894 A1), hereinafter referred to as “Yamamoto”.
Regarding claim 1, Yamamoto discloses a motor rotor plate [33/34] (fig. 1-4; ¶ 0024, 0120) comprising: 
a rotating shaft [7] (fig. 1-2; ¶ 0024); 
a connecting portion [21] coupled to the rotating shaft [7] to drive the rotating shaft [7] to rotate (fig. 2-3; ¶ 0027-0028); and 
 
    PNG
    media_image1.png
    634
    616
    media_image1.png
    Greyscale

a plurality of electrode portions [23] used to wind a coil [31], the plurality of electrode portions [23] spaced around the connecting portion [21] at a same interval, one end of each electrode portion [23] coupled to the connecting portion [21], and another end of each electrode portion [23] extending outward in a radial direction of the connecting portion [23] (fig. 2-3; ¶ 0027-0029), wherein a width [Lwb/Lwt] of each electrode portion [23] gradually increases along the radial direction of the connecting portion [21] (fig. 2; ¶ 0034-0036) to increase an area of the electrode portion [23], thereby increasing a magnetic flux, so that an electric current of the coil [31] is reduced while maintaining a certain rotation speed to reduce heat generation (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations).
Regarding claim 2, Yamamoto discloses the motor rotor plate [33/34] of claim 1, as stated above, wherein the end of each electrode portion [23] away from the connecting portion [21] is provided with a stopping portion [29] (fig. 2; ¶ 0029, 0031); and 
the stopping portion [29] is used to prevent the coil [31] from separating from the electrode portion [3] (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations).
Regarding claim 3, Yamamoto discloses the motor rotor plate [33/34] of claim 2, as stated above, wherein the plurality of electrode portions [23] is symmetrically arranged along the radial direction of the connecting portion [21] (fig. 2; ¶ 0027); 
the stopping portion [29] is symmetrically arranged on two sides of each electrode portion [23] (fig. 2); and 
a gap [g] is defined between two opposing stopping portions [29] of each two adjacent electrode portions [23] (fig. 2).
Regarding claim 4, Yamamoto discloses the motor rotor plate [33/34] of claim 3, as stated above, wherein the stopping portions [29] and the plurality of electrode portions [23] jointly form an arc concentric with the connecting portion [21] (fig. 2).
Regarding claim 6, Yamamoto discloses the motor rotor plate [33/34] of claim 2, as stated above, wherein a first rounded corner is provided at a connection joint between the electrode portion [23] and the stopping portion [29]; and a second rounded corner is provided at a connection joint between the electrode portion [23] and the connecting portion [21] (fig. 2; the corners where the insulators [30] attach to the slots are shown to be slightly rounded).
Regarding claim 8, Yamamoto discloses a motor rotor [10] comprising a plurality of motor rotor plates [33/34] stacked together (fig. 1-4; ¶ 0024, 0120), each of the plurality of motor rotor plates [33/34] comprising: 
a rotating shaft [7] (fig. 1-2; ¶ 0024); 
a connecting portion [21] coupled to the rotating shaft [7] to drive the rotating shaft [7] to rotate (fig. 2-3; ¶ 0027-0028); and 
a plurality of electrode portions [23] used to wind a coil [31], the plurality of electrode portions [23] spaced around the connecting portion [21] at a same interval, one end of each electrode portion [23] coupled to the connecting portion [21], and another end of each electrode portion [23] extending outward in a radial direction of the connecting portion [23] (fig. 2-3; ¶ 0027-0029), wherein a width [Lwb/Lwt] of each electrode portion [23] gradually increases along the radial direction of the connecting portion [21] (fig. 2; ¶ 0034-0036) to increase an area of the electrode portion [23], thereby increasing a magnetic flux, so that an electric current of the coil [31] is reduced while maintaining a certain rotation speed to reduce heat generation (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations).
 
    PNG
    media_image1.png
    634
    616
    media_image1.png
    Greyscale

Regarding claim 9, Yamamoto discloses the motor rotor [10] of claim 8, as stated above, wherein the end of each electrode portion [23] away from the connecting portion [21] is provided with a stopping portion [29] (fig. 2; ¶ 0029, 0031); and 
the stopping portion [29] is used to prevent the coil [31] from separating from the electrode portion [3] (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations).
Regarding claim 10, Yamamoto discloses the motor rotor [10] of claim 9, as stated above, wherein the plurality of electrode portions [23] is symmetrically arranged along the radial direction of the connecting portion [21] (fig. 2; ¶ 0027); 
the stopping portion [29] is symmetrically arranged on two sides of each electrode portion [23] (fig. 2); and 
a gap [g] is defined between two opposing stopping portions [29] of each two adjacent electrode portions [23] (fig. 2).
Regarding claim 11, Yamamoto discloses the motor rotor [10] of claim 10, as stated above, wherein the stopping portions [29] and the plurality of electrode portions [23] jointly form an arc concentric with the connecting portion [21] (fig. 2).
Regarding claim 15, Yamamoto discloses a motor [1] (fig. 1; ¶ 0023) comprising: 
a housing [2/4] (fig. 1-2; ¶ 0023); 
a motor stator [5] fixed in the housing [2/4] (fig. 1-2; ¶ 0023); 
a motor rotor [10] (fig. 1-4; ¶ 0024); and 
a rotating shaft [7] fixed on the motor rotor [10] and rotationally coupled to the housing [2/4] (fig. 1-2; ¶ 0024), the motor rotor [10] comprising a plurality of motor rotor plates [33/34] stacked together (fig. 1-4; ¶ 0024, 0120), each of the plurality of motor rotor plates [33/34] comprising: 
[the] rotating shaft [7] (fig. 1-2; ¶ 0024); 
a connecting portion [21] coupled to the rotating shaft [7] to drive the rotating shaft [7] to rotate (fig. 2-3; ¶ 0027-0028); and 
 
    PNG
    media_image1.png
    634
    616
    media_image1.png
    Greyscale

a plurality of electrode portions [23] used to wind a coil [31], the plurality of electrode portions [23] spaced around the connecting portion [21] at a same interval, one end of each electrode portion [23] coupled to the connecting portion [21], and another end of each electrode portion [23] extending outward in a radial direction of the connecting portion [23] (fig. 2-3; ¶ 0027-0029), wherein a width [Lwb/Lwt] of each electrode portion [23] gradually increases along the radial direction of the connecting portion [21] (fig. 2; ¶ 0034-0036) to increase an area of the electrode portion [23], thereby increasing a magnetic flux, so that an electric current of the coil [31] is reduced while maintaining a certain rotation speed to reduce heat generation (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations).
Regarding claim 16, Yamamoto discloses the motor rotor [10] of claim 15, as stated above, wherein the end of each electrode portion [23] away from the connecting portion [21] is provided with a stopping portion [29] (fig. 2; ¶ 0029, 0031); and 
the stopping portion [29] is used to prevent the coil [31] from separating from the electrode portion [3] (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations).
Regarding claim 17, Yamamoto discloses the motor rotor [10] of claim 16, as stated above, wherein the plurality of electrode portions [23] is symmetrically arranged along the radial direction of the connecting portion [21] (fig. 2; ¶ 0027); 
the stopping portion [29] is symmetrically arranged on two sides of each electrode portion [23] (fig. 2); and 
a gap [g] is defined between two opposing stopping portions [29] of each two adjacent electrode portions [23] (fig. 2).
Regarding claim 18, Yamamoto discloses the motor rotor [10] of claim 17, as stated above, wherein the stopping portions [29] and the plurality of electrode portions [23] jointly form an arc concentric with the connecting portion [21] (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Shin et al. (US 2012/0019094 A1), hereinafter referred to as “Shin”.
Regarding claim 5, Yamamoto discloses the motor rotor plate [33/34] of claim 4, as stated above.  Yamamoto does not disclose that an end portion of each electrode portion [23] away from the connecting portion [21] is provided with a riveting hole; and a center of the riveting hole is located on a center line of the electrode portion.
Shin discloses a motor [500] comprising a armature [110] formed of a plurality of laminated plates [110] with a connecting portion [112] and electrode portions [118] (fig. 1-2; ¶ 0036, 0065-0067), the plates [110] comprising an end portion of each electrode portion [118] away from the connecting portion [112] is provided with a riveting hole [115]; and a center of the riveting hole [115] is located on a center line of the electrode portion [118] (fig. 2-3; ¶ 0060, 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrode portions of Yamamoto having riveting holes as taught by Shin, in order to ensure the stable stacking of the laminated sheets (¶ 0060 of Shin).

    PNG
    media_image2.png
    348
    593
    media_image2.png
    Greyscale

Regarding claim 12, Yamamoto discloses the motor rotor [10] of claim 11, as stated above.  Yamamoto does not disclose that an end portion of each electrode portion [23] away from the connecting portion [21] is provided with a riveting hole; and a center of the riveting hole is located on a center line of the electrode portion.
Shin discloses a motor [500] comprising a armature [110] formed of a plurality of laminated plates [110] with a connecting portion [112] and electrode portions [118] (fig. 1-2; ¶ 0036, 0065-0067), the plates [110] comprising an end portion of each electrode portion [118] away from the connecting portion [112] is provided with a riveting hole [115]; and a center of the riveting hole [115] is located on a center line of the electrode portion [118] (fig. 2-3; ¶ 0060, 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrode portions of Yamamoto having riveting holes as taught by Shin, in order to ensure the stable stacking of the laminated sheets (¶ 0060 of Shin).
Regarding claim 13, Yamamoto, in view of Shin, discloses the motor rotor [10] of claim 12, as stated above, wherein a first rounded corner is provided at a connection joint between the electrode portion [23] and the stopping portion [29]; and a second rounded corner is provided at a connection joint between the electrode portion [23] and the connecting portion [21] (fig. 2; the corners where the insulators [30] attach to the slots are shown to be slightly rounded).
Regarding claim 14, Yamamoto, in view of Shin, discloses the motor rotor [10] of claim 13, as stated above.  Yamamoto and Shin do not disclose that a diameter of the arc is 16.75-16.8 mm; a width of each electrode portion is 1.95-2 mm; two side edges of each electrode portion are arranged along the radial direction of the connecting portion; and the included angle formed between the two side edges is 23.8 degrees.
However, the diameter of the arc (i.e. the outer diameter of the rotor) and the linear and angular widths of the teeth (i.e. the width and included angle of the electrode portions) are simply relative dimensions of the motor rotor [10] which would not affect the function of the motor rotor (see ¶ 0022-0025 of the specification, which discuss the claimed dimensions and acknowledge that the rotor “can have other sizes” as well).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the motor rotor of Yamamoto with the relative dimensions claimed, for the purpose of optimizing the design for various applications and/or optimizing the magnetic characteristics of the motor.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 19, Yamamoto discloses the motor rotor [10] of claim 18, as stated above.  Yamamoto does not disclose that an end portion of each electrode portion [23] away from the connecting portion [21] is provided with a riveting hole; and a center of the riveting hole is located on a center line of the electrode portion.
Shin discloses a motor [500] comprising a armature [110] formed of a plurality of laminated plates [110] with a connecting portion [112] and electrode portions [118] (fig. 1-2; ¶ 0036, 0065-0067), the plates [110] comprising an end portion of each electrode portion [118] away from the connecting portion [112] is provided with a riveting hole [115]; and a center of the riveting hole [115] is located on a center line of the electrode portion [118] (fig. 2-3; ¶ 0060, 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrode portions of Yamamoto having riveting holes as taught by Shin, in order to ensure the stable stacking of the laminated sheets (¶ 0060 of Shin).
Regarding claim 20, Yamamoto, in view of Shin, discloses the motor rotor [10] of claim 19, as stated above, wherein a first rounded corner is provided at a connection joint between the electrode portion [23] and the stopping portion [29]; and a second rounded corner is provided at a connection joint between the electrode portion [23] and the connecting portion [21] (fig. 2; the corners where the insulators [30] attach to the slots are shown to be slightly rounded).
Yamamoto and Shin do not disclose that a diameter of the arc is 16.75-16.8 mm; a width of each electrode portion is 1.95-2 mm; two side edges of each electrode portion are arranged along the radial direction of the connecting portion; and the included angle formed between the two side edges is 23.8 degrees.
However, the diameter of the arc (i.e. the outer diameter of the rotor) and the linear and angular widths of the teeth (i.e. the width and included angle of the electrode portions) are simply relative dimensions of the motor rotor [10] which would not affect the function of the motor rotor (see ¶ 0022-0025 of the specification, which discuss the claimed dimensions and acknowledge that the rotor “can have other sizes” as well).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the motor rotor of Yamamoto with the relative dimensions claimed, for the purpose of optimizing the design for various applications and/or optimizing the magnetic characteristics of the motor.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Regarding claim 7, Yamamoto discloses the motor rotor plate [33/34] of claim 4, as stated above.  Yamamoto does not disclose that a diameter of the arc is 16.75-16.8 mm; a width of each electrode portion is 1.95-2 mm; two side edges of each electrode portion are arranged along the radial direction of the connecting portion; and the included angle formed between the two side edges is 23.8 degrees.
However, the diameter of the arc (i.e. the outer diameter of the rotor) and the linear and angular widths of the teeth (i.e. the width and included angle of the electrode portions) are simply relative dimensions of the motor rotor [10] which would not affect the function of the motor rotor (see ¶ 0022-0025 of the specification, which discuss the claimed dimensions and acknowledge that the rotor “can have other sizes” as well).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the motor rotor of Yamamoto with the relative dimensions claimed, for the purpose of optimizing the design for various applications and/or optimizing the magnetic characteristics of the motor.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Matsushita et al. (US 2017/0237322 A1) discloses an inner rotor motor comprising a toothed rotor having teeth whose widths gradually increase along the radial direction.
Lin (US 5,977,680) discloses an inner armature of a motor comprising radially outwardly extending teeth where the included angle of the teeth and the radius, or diameter, of the stator are result effective variables.
von der Heide (US 4,882,511) discloses an inner rotor comprising teeth with electrode portions and stopping portions, where the diameter of the rotor is a result effective variable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834